DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are cancelled.  New claims 16-33 are added.  Claims 16-33 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/FR2017/053412, filed December 6, 2017, which claims the benefit of and priority to French Patent Application No. 1662030, filed December 7, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 08/19/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (claim 16-31) by Applicant’s representative Mr. Benjamin S. Prebyl in the reply filed 05/26/2021 is acknowledged.  Applicant’s traverse is on the ground that all of the inventions identified in the Office Action are so linked as to form a single general inventive concept under PCT Rule 13.1, and that unity of invention exists in that there is a technical relationship among the claimed inventions and the general inventive concept is the binder composition as claimed in claim 16 of Group I.  Specifically, Applicant argues that the features of claim 16 are not disclosed or suggested in JP-02-169669 wherein the asphalt part used in the composition can be replaced by one of the following mixtures of asphalt/oil:
asphalt and “deasphalted oil” obtained by subjecting a vacuum residue of crude oil to a solvent deasphalting treatment; or asphalt and “deasphalted oil” as previously and which underwent a 
Applicant’s argument has been fully considered, but is found not persuasive.  Pending claims 17-35 lack unity of invention because JP-02-169669 is indeed a prior art, and anticipates Applicant’s claim 16.  See the art rejections in this Office action.   Accordingly, the restriction requirement is maintained and made FINAL.   
Claims 32, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions.  Claims 16-31 are under examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 29 defines the binder as claimed in claim 16, which comprises:
1)  90% to 10% by mass of at least one oil;  2) 10% to 90% by mass of at least one pitch;  3) 0.1% to 10% by mass of at least one organogelator chemical additive; and 4) 0% to 10% by mass of one or more other additives, relative to the total mass of the binder.  However, the add-up of 1) 90% to 10% by mass of at least one oil;  2) 10% to 90% by mass of at least one pitch;  and 3) 0.1% to 10% by mass of at least one organogelator chemical additive are more than 100.1%).  One ordinary skilled in the art would have known that the add-up of all components must be 100%, and cannot be 100.1%.  Therefore, claim 29 is indefinite.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH02169669 A (“the `669 publication”), evidenced by Okesola et al., Soft Matter, (2015), v11, p4768-4787.

Applicants’ claim 16 is drawn to a binder which is solid at ambient temperature, comprising: at least one oil chosen from a hydrocarbon-based oil of petroleum or synthetic origin and mixtures thereof; at least one pitch; and at least one organogelator chemical additive.   
The term “pitch” used in the invention is chosen from petroleum distillation residues, also known as "petroleum pitch", see [0122] of the specification.

asphalt and 2 to 25 parts by weight of a styrene-based thermoplastic elastomer, and further adding 0.1 to 1.0 part by weight of dibenzylidene sorbitol and heating and mixing, wherein the asphalt portion used in the present invention is a mixture of 60 to 98 parts by weight of asphalt and 15 parts by weight or less of deasphalted oil (Example 4) obtained by solvent deasphalting treatment of crude oil under reduced pressure or with furfural extraction (Example 2), wherein the asphalt is petroleum asphalt such as straight asphalt, PDA asphalt, semi-blown asphalt and the like.  Dibenzylidene sorbitol is a well-known low-molecular-weight organogelator for over 100 years according to Okesola et al.  The modified asphalt composition is a binder. The asphalt is a mixture of petroleum distillation residues, and interpreted as a pitch. Therefore, the `669 publication anticipates claim 16.

In terms of claim 17, the `669 publication teaches the deasphalted oil obtained by solvent deasphalting treatment of crude oil, which is hydrocarbon-based oils of petroleum origin. Therefore, the `669 publication anticipates claim 17.

In terms of claim 30, the `669 publication teaches the modified asphalt composition is used at the time of construction at 40-50 C, said asphalt composition is solid at ambient temperature and therefore in the form of blocks.   
In terms of claim 31, the `669 publication teaches the capsule comprising at least one additive of a styrene-based thermoplastic elastomer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over JPH02169669 A (“the `669 publication”) in view of US2013/0041075 (“the `075 publication”) and Okesola et al., Soft Matter, (2015), v11, p4768-4787.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `669 publication discloses a modified asphalt composition obtained by heating and mixing 75 to 98 parts by weight of asphalt and 2 to 25 parts by weight of a styrene-based thermoplastic elastomer, and further adding 0.1 to 1.0 part by weight of dibenzylidene sorbitol and heating and mixing, wherein the asphalt portion is a mixture of 60 to 98 parts by weight of asphalt and 15 parts by weight or less of deasphalted oil obtained by solvent deasphalting treatment of crude oil under reduced pressure with organic solvent (e.g. furfural) extraction, wherein the asphalt is petroleum asphalt such as straight asphalt, PDA asphalt, semi-blown organogelator for over 100 years according to Okesola et al.  The modified asphalt composition is a binder. The asphalt is a mixture of petroleum distillation residues, and interpreted as a pitch. 
The `075 publication teaches the use of at least one organogelator derivative in a bituminous composition for improving resistance to aggressive chemical agents of said bituminous composition, said derivatives having a molar mass of less than or equal to 2,000 g.mol-1 and are represented by the formula (I) R1-(NH)nCONH-(X)m-NHCO(NH)n-R2, wherein R1 and/or R2 represent independently of each other a benzene ring or a substituted benzene ring with the specific example of organogelator 2',3-bis[[3-[3,5-di-tert-butyl-4-hydroxyphenyl]-propionyl]]propionohydrazide, [0065-0067].
Okesola et al. discloses that Dibenzylidene sorbitol is a well-known low-molecular-weight organogelator for over 100 years.

The difference between the binder of claims 18-23, 29 and the modified asphalt composition of the `669 publication is the hydrocarbon-based oil is chosen from aromatic oils with a content of aromatic compounds of between 30% and 95% or between 50% and 95% by mass, relative to the total mass of the aromatic oil; while the `669 publication discloses the hydrocarbon-based oil is deasphalted oil obtained by solvent deasphalting treatment of crude oil under reduced pressure with organic solvent extraction.  However, the difference would have been obvious because the hydrocarbon-based oil used in the claimed binder is made by the same process of solvent deasphalting, see [0109-0110] of Applicant’s specification.  Since the claimed binder comprises both the oil and pitch, and are obtained from petroleum through distillation and extraction, optimization of each concentration of the oil is not considered inventive steps, rather routine practice at grasp of one ordinary skilled in the art. Even if the prior art does not teach these exact amounts, the prior art teaches the general but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05
The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)"
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the amount of the components, pyridoxine, magnesium chloride, and folic acid in view of the teachings in Lange and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Therefore, the combined references considered as a whole would have rendered claims 4-8, and 11-18 prima facie obvious.

	In terms of claim 24, the `669 publication teaches the organogelator is dibenzylidene sorbitol having molecular weight of 358.391 g/mol, less than 2000 g/mol.


In terms of claims 27-28, the `669 publication does not teach the organogelator has a general formula (I) Ar1-R-Ar2 according to claim 27, nor the organogelator is 2',3-bis[(3-[3,5-di-tert-butyl-4-hydroxyphenyl]propionyl)]propionohydrazide according to claim 28.  However, the `075 publication teaches the use of at least one organogelator derivative in a bituminous composition for improving resistance to aggressive chemical agents of said bituminous composition, said derivatives having a molar mass of less than or equal to 2,000 g.mol-1 and are represented by the formula (I) R1-(NH)nCONH-(X)m-NHCO(NH)n-R2, wherein R1 and/or R2 represent independently of each other a benzene ring or a substituted benzene ring with the specific example of organogelator 2',3-bis[[3-[3,5-di-tert-butyl-4-hydroxyphenyl]-propionyl]]propionohydrazide [0065-0067].

Conclusions
Claims 16-31 are rejected.
Claims 32, and 33 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731